DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 8-16, 21-31 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 8, 21 and 31, the prior art fails to teach or suggest further inclusion of one or more computer-readable media having instructions stored thereon, wherein the instructions, when executed by a compute system, cause the compute system to: compare a highest ranked state-of-charge profile of the state-of-charge profiles to the characteristics for the operational assignment; if the highest ranked state-of-charge profile fails to satisfy the characteristics of the operational assignment, proceeding through comparisons of remaining state-of-charge profiles in a descending rank order to the characteristics for the operational assignment until a particular state-of-charge profile for a particular battery associated with a particular vehicle is determined to satisfy the characteristics for the operational assignment; and assigning the operational assignment to the particular vehicle.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        03/15/2022